DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on April 27, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments filed on 04/27/2022 is not persuasive because applicant argues the electrochemical cell of Proctor has a completely different structure than that of Langan and the packaging material of claim 33. However, the 35 U.S.C. 103 combination rejection is based on the anode layer and not the battery structure.  The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combination cited renders the claims obvious as set forth below.
 
Applicant's amendments and replacement drawings filed on April 27, 2022 have been fully considered. Thus, claim objections and drawing objections are withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-38, 42, and 50 are rejected under 35 U.S.C. 103 as unpatentable over Langan, Richard et al. (US 20030059673 A1, cited in IDS filed on November 7, 2019), in view of Proctor, Robert Benjamin et al. (US 20130089769 A1). 
Regarding claim 33, Langan discloses a flexible multi-layer packaging material (1, flexible tabless battery) comprising:
a first film layer (first 9 = first 15 + first 13 + 11);
a second film layer (second 9 = 11 + second 13 + second 15); and at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13) located within the first and second film layers (first 9 and second 9), the at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13) comprising an anode (3), a cathode (5), an anode current collector (first 13 in contact with 3), a cathode current collector (second 13 in contact with 5), and an electrolyte ([0019]) by which the anode (3) and the cathode (5) are ionically connected ([0019]);
wherein at least one of the first and second film layers (first 9 and second 9) is a multi-layer laminate (Fig. 1 and [0021]) comprising an outer insulating layer (first 15 or second 15), an inner insulating layer (11), and a conductive moisture barrier layer (first 13 or second 13) between the inner and outer insulating layers (11 and either first 15 or second 15) and in electrical contact with the electrolyte ([0019]),
wherein the inner insulating layer (11) of the at least one of the first and second film layers (first 9 and second 9) comprises an aperture (Fig. 1 where 3 and 5 are located) to allow the electrolyte ([0019]) to contact the conductive moisture barrier layer (first 13 or second 13) and to provide electrical contact between the conductive moisture barrier layer (first 13 or second 13) and the electrolyte ([0019]).
Langan does not teach wherein the conductive moisture barrier layer comprises an anode material such that the conductive moisture barrier layer defines both the anode and the anode current collector of the at least one electrochemical cell or wherein the conductive moisture barrier layer comprises a cathode material such that the conductive moisture barrier layer defines both the cathode and the cathode current collector of the at least one electrochemical cell.
Proctor teaches wherein a conductive layer comprises an anode material such that the conductive layer defines both the anode and the anode current collector of an electrochemical cell ([0200] regarding one and the same structure).
It would have been obvious to one ordinarily skilled in the art to modify the conductive moisture barrier layer of Langan so that the conductive moisture barrier layer comprises an anode material such that the conductive moisture barrier layer defines both the anode and the anode current collector of the at least one electrochemical cell, in order to form a thin flexible foil of anode material to be the anode electrode unit by itself. 
Regarding claim 34, Langan further discloses the flexible multi-layer packaging material (1) according to claim 33, wherein both the first and second film layers (first 9 and second 9) is a multi-layer laminate (Fig. 1 and [0021]), the flexible multi-layer packaging material (1) further comprising at least one cell cavity (Figs. 4a & 4b) within which one or more components of the at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13) are located (Figs. 4a & 4b), the at least one cell cavity being defined by at least one aperture (B of Fig. 4b) in the inner insulating layer (11) of one or both of the first and second film layers (first 9 and second 9).
Regarding claim 35, Langan further discloses the flexible multi-layer packaging material (1) according to claim 34, wherein the conductive moisture barrier layer (first 13) of the first film layer (first 9) comprises an anode material ([0023]) and the cathode (5) is located in the at least one aperture of the second film layer (Fig. 1 shows 5 located in aperture of second 9), such that a first side of the cathode (5) is in direct contact with the electrolyte ([0019] and Fig. 1 shows the side of 5 in contact with 7) and a second side of the cathode (5), which is opposite to the first side of the cathode (5, Fig. 1 shows the two referenced sides of 5 are on opposing ends), is in direct contact with the conductive barrier layer of the second film layer (Fig. 1 shows 5 in direct contact with second 13 of second 9); or wherein the conductive moisture barrier layer (second 13) of the second film layer (second 9), comprises a cathode material ([0023]) and the anode (3) is located in the at least one aperture of the first film layer (Fig. 1 shows 3 located in aperture of first 9), such that a first side of the anode (3) is in direct contact with the electrolyte ([0019] and Fig. 1 shows the side of 3 in contact with 7) and a second side of the anode (3), which is opposite to the first side of the anode (3, Fig. 1 shows the two referenced sides of 3 are on opposing ends), is in direct contact with the conductive barrier layer (first 13) of the first film layer (Fig. 1 shows 3 in direct contact with first 13 of first 9).
Regarding claim 36, Langan further discloses the flexible multi-layer packaging material (1) according to claim 33, wherein each of the first and second film layers (first 9 and second 9) is a multi-layer laminate (Fig. 1 and [0021] regarding laminate layers) comprising an outer insulating layer (first 15 or second 15), an inner insulating layer (11), and a conductive moisture barrier layer (first 13 or second 13) between the inner and outer insulating layers (11 and either first 15 or second 15) and in electrical contact with the electrolyte ([0019]), wherein the conductive moisture barrier layer (first 13) of the first film layer (first 9) comprises an anode material ([0023]) such that the conductive moisture barrier layer (first 13) of the first film layer (first 9) defines both the anode (3) and the anode current collector (first 13 in contact with 3) of the at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13) and wherein the conductive moisture barrier layer (second 13) of the second film layer (second 9), comprises a cathode material ([0023]) such that the conductive moisture barrier layer (second 13) of the second film layer (second 9), defines both the cathode (5) and the cathode current collector (second 13 in contact with 5) of the at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13); and wherein both the inner insulating layers (11) of the first and second film layers (first 9 and second 9) comprise an aperture to allow the electrolyte ([0019] and Fig. 1 shows 3, 7, and 5 are located in aperture) to contact their respective conductive moisture barrier layers (first 13 or second 13) and to provide electrical contact between the conductive moisture barrier layers (first 13 and second 13) and the electrolyte ([0019] regarding electrical contact).
Regarding claim 37, Langan further discloses the flexible multi-layer packaging material (1) according to claim 34, wherein the at least one cell cavity (B, Fig. 4b) is a plurality of cell cavities (plurality of B, Fig. 4b) and the at least one electrochemical cell (first 13 + 5 + 7 + 3 + second 13, see 13a in Fig. 4a) is a plurality of electrochemical cells (13a, Fig. 4a), each of which is at least partially located within an individual cell cavity (Figs. 1 and 4a).
Regarding claim 38, Langan further discloses the flexible multi-layer packaging material (1) according to claim 33, wherein one or both of the first and second film layers (first 9 and second 9) comprises at least one contact aperture (19, Fig. 1 shows 19 on first 15 and second 15), wherein the at least one contact aperture (19) is provided through the outer insulating layer (first 15 or second 15) of one or both of the first and second film layers (first 9 and second 9) such that the adjacent conductive moisture barrier layer (first 13 or second 13) is accessible from outside of the flexible multi-layer packaging material (1, Fig. 1 shows 13 is accessible from outside with 19).
Regarding claim 42, Langan further discloses the flexible packaging multi-layer material (1) according to claim 33, wherein the conductive moisture barrier layer (first 13 or second 13) of one or both of the first and second film layers (first 9 and second 9) comprises a metal ([0021] regarding metal foil).
Regarding claim 50, Langan discloses. a battery cell ([0032] and Fig. 11, regarding web of battery housing) formed from a flexible multi-layer packaging material according to claim 33.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Langan, Richard et al. (US 20030059673 A1), in view of Proctor, Robert Benjamin et al. (US 20130089769 A1), as applied to claim 33, above, and further in view of Ladroue et al. (US 20170018810 A1).
Regarding claim 39, Langan teaches the flexible multi-layer packaging material (1) according to claim 38, wherein one of the first and second film layers (one of first 9 and second 9) comprises at least one first aperture in its outer insulating layer (first 15 or second 15), through which its conductive barrier layer is accessible from outside of the flexible multi-layer packaging material (1). Langan does not disclose at least one second aperture extending through its entire thickness by which the conductive moisture barrier layer of the other one of the first and second film layers is accessible from outside of the flexible multi-layer packaging material on the same side of the flexible multi-layer packaging material as the at least one first aperture.
However, Ladroue teaches a flexible multi-layer packaging material (thin film battery) comprises two through holes  (Fig. 2) extending through to the conductive layer (103 Fig. 2) at the bottom, so that both electrode can be on the same side of the flexible multi-layer packaging material.
It would have been obvious to one ordinarily skilled in the art to modify the flexible multi-layer packaging material, wherein one of the first and second film layers comprises at least one first aperture in its outer insulating layer, through which its conductive barrier layer is accessible from outside of the flexible multi-layer packaging material, of Langan with the addition of at least one second aperture extending through its entire thickness by which the conductive moisture barrier layer of the other one of the first and second film layers is accessible from outside of the flexible multi-layer packaging material of Ladroue on the same side of the flexible multi-layer packaging material as the at least one first aperture from Langan, in order to isolate the contact terminals from one another ([0043]).
Regarding claim 40, modified Langan teaches the flexible multi-layer packaging material according to claim 39, but does not disclose wherein the at least one second contact aperture is defined by an aperture in each of the outer insulating layer, the conductive barrier layer, and the inner insulating layer of the respective first or second film layer, wherein the aperture in the conductive barrier layer has a larger diameter than one or both of the apertures in the inner and outer insulating layers.
However, Ladroue teaches the flexible multi-layer packaging material (thin film battery), wherein the at least one second contact aperture (127a) is defined by an aperture (opening, Fig. 2) in each of the conductive barrier layer (117), and the inner insulating layer (121) of the first film layer (Fig. 2, first film layer = 127 + 123 + 121 + 117 + 115), wherein the aperture in the conductive barrier layer (117) has a larger diameter than one aperture in the inner insulating layers (121).
It would have been obvious to one ordinarily skilled in the art to modify the at least one second contact aperture of modified Langan with the contact aperture of Ladroue so that the one second contact is defined by an aperture in each of the outer insulating layer, the conductive barrier layer, and the inner insulating layer of the respective first or second film layer, wherein the aperture in the conductive barrier layer has a larger diameter than one or both of the apertures in the inner and outer insulating layers, in order to delimit the aperture of the contact terminals ([0043] of Ladroue). 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Langan, Richard et al. (US 20030059673 A1, cited in IDS filed on November 7, 2019) as applied to claim 33 above, and further in view of Minamitani, Koji (US 20160248052 A1, cited in IDS filed on November 7, 2019).
Regarding claim 51, Langan discloses a flexible multi-layer packaging material according to claim 33, but does not teach a pack of consumer goods comprising a container formed from a flexible packaging material, nor an electrical device electrically connected to the at least on electrochemical cell of the flexible multi-layer packing material.
However, Minamitani teaches a pack of consumer goods comprising a container (belt) formed from a flexible packaging material (laminated body) and an electrical device (smart watch) electrically connected to the at least one electrochemical cell of the flexible multi-layer packaging material (laminated body, [0027]).
It would have been obvious to one ordinarily skilled in the art to use a flexible multi-layer packaging material of Langan to form a pack of consumer goods comprising a container (belt) formed from a flexible packaging material (laminated body) and an electrical device (smart watch) electrically connected to the at least one electrochemical cell of the flexible multi-layer packaging material (laminated body), in order to mount the flexible multi-layer packaging material in a bent state and extend the continuously usable time of a smart watch ([0027]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728            

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728